QUAYLE ACTION
This application is in condition for allowance except for the presence of claims 11-16 directed to an invention non-elected with traverse in the reply filed on 08 March 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Claims 11-16 do not include the self-regulating heater cable as below and in claim 1.
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowability
	The following is an examiner’s statement of reasons for allowability:
	None of the references discloses a plurality of support trays with each including a base of a thermally conductive sheet metal sized to rest on pedestals beneath a paver, a layer of insulation with a plurality of slots and disposed to reduce heat loss through the base, a plurality of thermally conductive supports over the insulation layer and extending into the slots, the structures physically separated from each other such that each of the slots extends between two adjacent structures of the plurality of structures, and a self-regulating heater cable connected to a power supply and disposed within a first support tray and a second support tray.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761